 



 

 

 

Trust Loan Agreement

 

between

 

Zhongrong International Trust Co., Ltd.

 

and

 

Xi’an TCH Energy Technology Co., Ltd.

 

 

 

The Trust Loan Agreement (contract No. No. 2013202011005002) is signed on
February 17, 2014 in Xicheng District, Beijing.

 

 

 

 



 

 

  

Lender: Zhongrong International Trust Co., Ltd.

Legal Representative: Liu Yang

Address: No. 33, Song Shan Road, Nan Gang District, Harbin

Postal Code: 150000

 

Borrower: Xi’an TCH Energy Technology Co., Ltd.

Legal Representative: Ku Guohua

Address: 1036, Block A, No. 86, Gao Xin Road, Gao Xin District, Xi’an

Postal Code: 710075

 

Whereas

 

1.Zhongrong International Trust Co., Ltd. (hereinafter referred to as “lender”,
“creditor” or “ZRIT”) is a lawfully established and legitimately existing trust
company.

2.Xi’an TCH Energy Technology Co., Ltd. (hereinafter referred to as “borrower”,
“debtor” or “Xi’an TCH”) is a lawfully established and legitimately existing
limited company. Xi’an TCH signed an Energy Management Cooperation Agreement for
CDQ Power Generation of Xuzhou Zhongtai Energy Technology Co., Ltd. (hereinafter
referred to as EMC Management Agreement) with Xuzhou Zhongtai Energy Technology
Co., Ltd. (hereinafter referred to as Xuzhou Zhongtai). Both parties agreed that
Xi’an TCH builds 150 ton/hour CDQ facility and 25M/W waste heat power generation
plant for Xuzhou Zhongtai, and Xuzhou Zhongtai pays Xi’an TCH the energy saving
service fees (hereinafter referred to as energy management project). To meet the
capital requirements of the energy management project, Xi’an TCH applies for
trust loans from ZRIT.

3.ZRIT plans to establish Zhongrong-Green Recycling Energy Collective Capital
Trust Plan No. 1 (hereinafter to as “the trust plan” or “trust plan”). ZRIT, as
the trustee, will release trust loans to Xi’an TCH.

 

According to Contract Law of the People’s Republic of China and Trust Law of the
People’s Republic of China, applicable laws, regulations, and documents, and the
lender and borrower enter the agreement after consultation.

 

1.Definition

 

Unless otherwise specified in the agreement, terms in the agreement have the
same meaning as terms used in Trust Agreement.

1.1The trust plan/trust plan: Zhongrong-Green Recycling Energy Collective
Capital Trust Plan No. 1

1.2Date for release of the loan: the dates for each of the ZRIT's release of the
loans to the borrower according to the agreement. If the establishment date for
the trust plan differs from the date of the first release of the loan, then
establishment date for the trust plan shall be considered as the first release
date of the loan.

1.3Interest settlement date: Unless otherwise agreed by both parties, interests
shall be settled on the 20th date after release of loan, the end of the 12th
month, the 18th month, the 24 month, and the 36 month anniversary dates of the
first release of the loan, and the due date or the date when the lender declares
full or part of the loan due according to this agreement (hereinafter referred
to as due date of loans). Interest settlement date shall not be extended due to
official or public holidays.

 

 

 

 

1.4Special account for the trust loan: Bank account opened by the borrower at
the commercial bank designated by ZRIT. The account is used to deposit the loan
capital, repayment and for other purposes agreed by both parties.

1.5Special account for trust properties: Settlement account opened by the
Lender. The account is used to receive the repayment of the principal and
interest of the loan, trust capital, relevant payment and receive of trust
capitals and other purposes under the trust agreement.

1.6Trust agreement: Trust Agreement (2013202011005001) of Zhongrong-Green
Recycling Energy Collective Capital Trust Plan No. 1, auxiliaries and their
amendments and supplements by Zhongrong as the trustee and trustors of the Trust
Plan.

1.7Trust year: every 12 months from the establishment date (including the date)
of the trust plan

1.8Trust month: the corresponding date of the next month from the establishment
date of the trust plan (including the date) (if no such corresponding date for
these months, it shall be the last day of the month).

1.9Laws: Chinese laws, regulations, and other applicable regulating documents

1.10Business day: Business day of the lender excluding national and public
holidays

1.11Yuan: Chinese RMB

 

2.Amount of Loan

 

The amount of loan is one hundred and fifty million yuan (RMB 150,000,000). The
capital will be released by ZRIT in tranches or at once as applied by the
borrower.

The exact amount of loan is the actual amount released by ZRIT to the borrower.

 

3.Currency of Loan

 

The currency under the agreement is Chinese RMB.

 

4.Use of Loan

 

4.1The use of the loan is for Xi’an TCH to build 150 ton/hour CDQ facility and
25M/W waste heat power generation plant for Xuzhou Zhongtai.

4.2The borrower shall use the loan strictly according to the use of the loan in
the agreement, and cannot use the loan to invest in securities, futures,
financial derivative products, venture capital, or accommodate enterprises of
high pollution, high energy consumption or over capacity industries. Without
written consent of the lender, the borrower cannot change the use of the loan.

 



 

 

 

5.Term of Loan

 

Term of the loan is 48 months starting from the release of the first tranche of
loan.

 

6.Loan Interest, Calculation and Settlement of Interests

 

6.1Interest rate

The interest rate is an annual interest rate. The details are as follows:

(1) The annual interest rate is 12% within 24 months from the release date of
the first tranche of loan.

(2) After 24 months from the release date of the first tranche of loan, ZRIT
shall notify the borrower 60 business days in advance the new interest rate
according to the market situation. If the borrower does not agree to the new
interest rate, ZRIT has the right to terminate the loan, and the borrower shall
repay the loan in full in 10 days before the end of 24 months from the release
date of first tranche of loan.

6.2Calculation of interests

Interests are calculated on a daily basis. The daily interest rate = annual
interest rate/365. The interests are calculated according to the actual loan
balance and days for each loan from the release date.

The dates for each loan is the actual days from and includes the release date of
each loan but excludes the date when the principal and interest are paid to the
special account for the trust loan.

6.3Settlement of interests

(1) The borrower shall calculate interests on the 20th day after release of each
loan, the end of the 12th month, the 18th month, the 24th month, and the 36th
month from the release date of each tranche, and on the due date or the date
when the lender declares full or part of the loan is due; and the borrower shall
pay interests on the interest payment date of the agreement.

(2) If the borrower chooses to pay part of the principal along with the interest
according to this agreement, the interests shall be paid along with the
principal.

 

7.Release of Loan

 

7.1Unless the lender waives all or part of the following releasing requirements,
the lender is only obligated to release loans to the borrower when the following
requirements are fully and continually met:

(1) ZRIT has established the trust plan;

(2) The borrower has opened the special account for the trust loan according to
section 10 of the agreement, and the account balance shall be no less than 50
million yuan.

(3) The borrower has submitted board resolution and authorization for execution
of the agreement with the lender, the list for people who have the authority to
sign the agreement and related documents, and signature samples of those people.

(4) The borrower has obtained all authorization, permit, approval and/or filings
(if any) with the government, and provided them to the lender.

(5) The borrower has provided irrevocable loan receipt to the lender.

(6) This agreement, Special Escrow Account Agreement (No. 2013202011005004) for
the Trust Loan (hereinafter referred to as Escrow Account Agreement) and Account
Confirmation Agreement (No. 2013202011005003) (hereinafter referred to as
Account Confirmation Agreement) have been signed and come into force.

 



 

 

 

(7) Pledge Agreement and Guarantee Agreement described in section 9 have been
signed and come into force, and relevant notarization has been completed.

(8) The warranties and representations in the agreement are true, and complete.

(9) The borrower does not breach the agreement, and has no adverse effect on the
Pledge Agreement, Guarantee Agreement, Account Confirmation Agreement and Escrow
Account Agreement.

(10) Operating conditions (including but not limited to financial situation) of
the borrower have no material change that could cause adverse impact on the
transaction under the agreement.

(11) Laws, regulations, rules or government authorities do not prohibit or
restrict the lender to release the loan.

(12) Other prerequisites requested by the lender.

 

7.2When all the conditions described above are met, ZRIT shall release the loan
from the special account of trust loan properties to the following special
account of trust loan.

Account information:

Bank name: Xi’an Cheng Xi Branch, Bank of Xi’an

Account name: Xi’an TCH Energy Technology Co., Ltd.

Account number: xxxxxx743

 

8.Repayment

 

8.1Settlement of interests

The interests are calculated as follows:

(1) On the 20th day from the release date of each tranche of loan, the borrower
shall pay ZRIT the interests A1 for the first trust year of each tranche of
loan. A1 = the principal of each tranche of loan x 3.5%.

(2) On the last day of the 12th month from the release date of the first tranche
of loan, the borrower shall pay ZRIT the interest A2 for the first trust year of
the loan. A2 = (the balance of the principal for each loan on this settlement
date x interest rate of the first trust year x number of actual dates for each
tranche during the first trust year/365) – interests already paid by the
borrower.

the balance of the principal for each tranche on the settlement day = total
amount of principal of each tranche – principal paid for the tranche before the
settlement date.

(3) On the last day of the 18th month from the release date of the first tranche
of loan, the borrower shall pay ZRIT the interests A3. A3 = balance of the
principal for each tranche on the settlement date x interest rate of the second
trust year x number of actual dates for each tranche during the second trust
year/365.

(4) On the last day of the 24th month from the release date of the first tranche
of loan, the borrower shall pay ZRIT the interests A4. A4 = (balance of the
principal for each tranche on the settlement date x interest rate of the second
trust year x number of actual dates for each tranche during the second trust
year/365) – A3.

(5) On the last day of the 36th months from the release date of the first
tranche of loan, the borrower shall pay ZRIT the interests A5. A5 = balance of
the principal for each tranche on the settlement date x interest rate of the
third trust year x number of actual dates for each tranche during the third
trust year/365.

 



 

 

 

(6) On the last day of the 48th months from the release date of the first
tranche of loan, the borrower shall pay ZRIT the interests A6. A6 = balance of
the principal for each tranche on the settlement date x interest rate of the
fourth trust year x number of actual dates for each tranche during the fourth
trust year/365.

(7) If the borrower repays part of the loan in advance, the interests shall be
repaid together with the principal. Such interest = (principal repaid in advance
of each tranche x applicable interest rate x number of dates for such loan/365)
– interests already for such loan. If the borrower repays the entire loan in
advance, principal and interest will be calculated according to section 8.6 (1).

In the above formulas, if the interest rate changes in the middle of certain
period, the interests will be calculated accordingly.

8.2Payment of interests

Unless agreed otherwise in this agreement, the borrower shall pay the interest
on any day during the 10 days before the interest settlement day.

8.3Principal Repayment

The principal of the loan should be repaid according to below schedule:

(1)The borrower should make the first repayment of the principal on the last day
of the 24th month from the establishment of the Trust Plan which is 30% of the
accumulated amount released by the lender to the borrower;

(2)The borrower should make the second repayment of the principal on the last
day of the 36th month from the establishment of the Trust Plan which is 30% of
the accumulated amount released by the lender to the borrower;

(3)The borrower should repay all remaining amount of the principal of the loan
on the date when the loan is due.

(4)When the borrower repays the principal, the related interest should also be
paid off with the principal to the lender.

8.4 Repayment account

The borrower should repay the principal and interest to the following account
designed by the lender:

Account Name: Zhongrong International Trust Co., Ltd.

Bank Name: Xi’an Bank Xi’an Chengxi Branch

Account Number: xxxxxxxxxxxxxxx158

 

8.5 Sequence for repayment

The lender has the right to use the repayment from the borrower to reimburse
various expenses the lender paid on behalf of the borrower and the actual
expenses to realize its creditor rights of the lender.

 

If the repayment amount from the borrower is not sufficient to pay off the due
amount (including but not limited to the principal, interest, default interest,
compound interest, penalty, damage compensation, cost to realize the creditor's
right and other payable fees), the lender has the right to determine the
sequence of the payment for the principal, interest and other fees.

  

Unless otherwise agreed in the agreement, the borrower shall pay ZRIT the due
payable interests on any day within 10 days before the settlement date (interest
payment date).

 



 

 

 

8.6Prepayment

If any of the following occurs, the trust loan becomes due before its maturity:

(1) By written notice to ZRIT 45 business days in advance, the Borrower can
request to prepay the principal and interest in full on or after the 18th month
of the establishment of the trust plan, and if ZRIT agrees the prepayment, the
trust loan becomes due. The borrower shall pay ZRIT interest based on the number
of dates of each loan.

If the borrower prepays the principal and interest as above, the principal and
interest = principal of each tranche of the loan x (1+ applicable interest rate
for each tranche in each trust year x number of dates for each tranche in each
trust year/365) – principal already repaid – interests already repaid. If the
interest rate changes during the year, the calculation should be made section by
section accordingly.

In the notice to ZRIT for the prepayment, it shall include the prepayment date
in the written notice. Unless otherwise agreed by both parties, the borrower
cannot prepay the principal and interests without written consent from ZRIT.

(2) During the term of the trust plan, if certain investors/trustors redeem
their investment, any net redemption difference shall be deemed to become mature
and due and borrower shall repay such redemption difference amount to the
repayment account specified by ZRIT at the required time.

Net redemptions is the amount of redemption of trust units by the investors
during the redemption period exceeds the aggregated amount of newly raised trust
funds during trust unit subscription period and the repaid principal and
interest by the borrower.

 

The net redemption difference = the amount of redemption by the investors during
the redemption period minus the aggregated amount of newly raised trust funds
during trust unit subscription period minus the repaid principal and interest by
the borrower for the current period.

 

The subscription period of the trust fund, redemption period, the redemption of
the trust unit and the trust expenses shall be subject to the trust agreement.

 

(3) Borrower and/or Xuzhou Zhongtai breach the Accounts Confirm Agreement and
Escrow Account Agreement signed with ZRIT.

 

(4) After the execution of the Lien Agreement in section 9, within 7 working
days after the completion of the constructions of the collateral, the borrower
shall cooperate with ZRIT to complete the procedures to put a lien on the
collaterals (the mark of the completion of the construction is according to the
Lien Agreement) . Otherwise, the borrowers shall be deemed as material breach of
the agreement and ZRIT has the right to declare the loan due early.

(5) Xi’an TCH confirmed that, ZRIT has the right to require Xi’an TCH to repay
all the principal and interest of the loan after 24 months of the establishment
of the trust plan. Xi’an TCH shall not refuse such request with any reason and
the principal and interest shall be calculated according to section 8.6(1) of
this agreement. The right of ZRIT under this clause shall take precedence over
other repayment of loan and interest clauses in the agreement.

(6) ZRIT has the right to declare the loan due early if the borrower breaches
this agreement or other documents signed by the parties.

(7) ZRIT has the right to declare the loan due early if the guarantor and
mortgagor breach the guarantee agreements.

 



 

 

 

9. Guarantee

All liabilities, including but not limited to the principal of loan, interest,
penalty interest, compound interest, liquidated damages, costs to realize the
creditor's right by the lender shall be secured by collateral and guarantor in
the following manner.

9.1 The borrower uses the 150 ton/hour CDQ facility and 25M/W waste heat power
generation plant that it will build for Xuzhou Zhongtai as collateral to secure
its debt to the lender. The details for the lien on the collateral shall be
stated in the Lien Agreement No. 2013202011005005 between the borrower and
lender.

9.2 The guarantor Ku Guohua (ID no. xxxxxxxxxx4013) agrees to provide unlimited
joint and several liability guarantee for the debt to lender in this agreement.
The details of the joint liability shall be stated in the Guarantee Contract
signed by ZRIT and Ku Guohua in the contract no. 2013202011005006.

9.3 The guarantor Xuzhou Zhongtai agrees to provide unlimited joint and several
liability for the debt to lender in this agreement. The details of the joint
liability shall be stated in the Guarantee Contract signed by ZRIT and Xuzhou
Zhongtai Iron and Steel Company in the contract no. 2013202011005007.

9.4 The guarantor Xuzhou Jucheng Casting Technology Corporation agrees to
provide unlimited joint and several liability for the debt to lender in this
agreement. The details of the joint liability shall be stated in the Guarantee
Contract signed by ZRIT and Xuzhou Jucheng Casting Technology Corporation in the
contract no. 2013202011005008.

9.5 The guarantor Xuzhou Taifa Specialty Steel Technology Corp agrees to provide
unlimited joint and several liability for the debt to lender in this agreement.
The details of the joint liability shall be stated in the Guarantee Contract
signed by ZRIT and Xuzhou Taifa Specialty Steel Technology Corp in the contract
no. 2013202011005009.

 

10. Trust Loan Special Account

10.1 The borrower agrees to open a special trust loan account in the bank
designated by ZRIT to ensure the on time repayment for the principal and
interest in full. The special account is used for receiving the trust loan from
ZRIT, make payment for the construction of Xuzhou Zhongtai energy saving
project, receiving the energy saving fees from Xuzhou Zhongtai to the borrower
and other uses specified by the lender.

10.2 The specimen seals for the special account shall be the borrower's
financial department seal and the seal of the personnel designated by ZRIT. The
above seals shall not be changed before the settlement of all principal and
interest of the loans unless otherwise agreed by ZRIT in writing.

 



 

 

 

10.3 Upon the open of the special account, the borrower shall provide the
complete set of account opening documents including the specimen cards to ZRIT.
Any payment from the account shall be approved by ZRIT after its review and
approval and with all the seals stamped. Otherwise ZRIT has the right to declare
the loan due early.

10.4 ZRIT has the right to inspect the account specimen seals regularly or
without notice, and require the borrower to provide detailed bank statement,
account balance or payment vouchers and to audit the payment from the account
regularly or at any random times.

10.5 ZRIT has the right to declare the loan due early if the borrower beaches
requirements of this section.

10.6 For details of confirmation of the account, the borrower, lender and Xuzhou
Zhongtai shall sign Account Confirmation Agreement.

10.7 For details of supervision of the account, the borrower, lender and escrow
bank shall sign Escrow Account Agreement.

 

11. Taxation

The borrower and lender shall bear their own taxes under this agreement
according to laws and regulations. The lender has no obligation to withhold and
pay for the borrower unless otherwise provided by the laws and regulations.

 

12. Borrower Warranties and Representations

12.1 The borrower makes the following warranties and representations to the
lender and the lender makes the loan relying upon the warranties and
representations made by the borrower:

(1) The borrower is a legally existing corporate registered according to PRC
Laws. As to the date of the release of the loan, the borrower is in normal and
legal business operation and does not have existing or reasonably expectable
situations that may cause the borrower not be able to operate normally during
the term of the loan.

(2) The execution of the agreement is the reflection of the true intent by the
borrower and the borrower has all the relevant legal authorities to sign and
fulfill this agreement, which does not violate any articles of association or
other organizational documents and any laws, regulations, policies, verdicts,
contracts, commitments or arrangements binding to the borrower. All required
procedures to sign and fulfill this agreement are completed and are effective.

(3) All the documents, materials and statements provided by the borrower to the
lender for the loan are true, accurate, complete and valid and there is no any
misleading, false documents and statements.

(4) The borrower does not withhold any fact that has happened or might happen
which may cause the lender refuse to grant this loan, include but not limited
to:

(a) Material breach of law or regulation or claims related to borrower or the
main executives of the borrower.

(b) Breach of any agreement between the borrower and other creditors of the
borrower.

(c) Existing or potential litigation and arbitration.

(d) Debt of the borrower and guarantees provided by borrower.

(e) Other event may affect the financial situation and repayment ability of the
borrower.

 



 

 

 

(5) The borrower agrees the lender to check the credit status of borrower from
the credit databases and related units approved by People's Bank of China and
Credit Information Department. The borrower also agrees the lender can provide
the borrower’s information to the credit databases approved by People's Bank of
China and Credit Information Department. The borrower agrees the lender may use
or disclose its information in a reasonable manner for its business needs.

12.2 The warranties and representations made by the borrower in this section
shall remain effective and are considered to be restated by the borrower when
there is any amendment or supplement to the agreement.

 

13. Lender's warranties and representations

The lender makes the following warranties and representations:

13.1 The lender is a trust company approved by China Banking Regulatory
Commission and registered with State Administration Industry and Commerce and
has the authority to sign this agreement.

13.2 The execution of the agreement is the reflection of the true intent by the
lender. The lender has all the relevant legal authorities to sign and fulfill
this agreement. It does not violate any articles of association or other
organizational documents and any laws, regulations, policies, verdicts,
contracts, commitments or arrangements binding to the lender. All required
procedures to sign and fulfill this agreement are completed and has become
effective.

13.3 The lender delivers the trust loan to the borrower according to the “Trust
Agreement”. The execution of this agreement by the lender doesn't violate any
obligations of the lender under Trust Agreement.

 

14. The rights and obligations of the borrower

14.1 Borrower’s rights

(1) Has the right to require lender to release loans according to this
agreement.

(2) Has the right use the loan according to this agreement.

14.2 Borrower’s obligations

(1) Repay the loan principal and interest in full on time according to this
agreement;

(2) The use of loan, unless agreed by the lender in writing, shall not be used
for the purposes other than agreed in this agreement.

(3) After the release of the loan, the borrower shall provide Xuzhou Zhongtai
project development report (include but not limited to the construction
progress, operation, energy saving fee collection and so on) to lender regularly
or according to lender’s requirement. The use of the loan under this agreement
shall comply with the law, regulation and policies and meet the regulatory
requirements.

(4) The borrower promises to comply with all relevant laws and regulations and
industry regulatory requirements.

(5) The borrower shall bear the notary costs and registration fees for this
agreement.

(6) Cooperate with lender on the supervision and review of operation of borrower
and use of the loan. The lender can inspect and supervise the use of the loan by
the borrower at any time and the borrower shall cooperate with the lender for
such supervision and inspection. The inspection and supervision methods include
but not are limited to: request the borrower to provide proof documents for the
use of the loan, analyze the use of the loan, inspect the voucher or onsite
inspection or other methods approved by the law.

 



 

 

 

(7) During the term of this agreement, provide lender the relevant financial and
operation materials, including but not limited to the latest financial report
(include balance sheet, profit and loss statement, cash flow statement and
auditor report) within the first ten working days of each quarter. All the
materials shall be true, complete, accurate and valid. If the borrower provides
the copies of materials, then it shall provide a certificate signed by a
director or the head of the accounting department to ensure the copies are the
same to the originals and the information are accurate, complete and latest.

(8) The borrower shall not withdraw funds or transfer assets for the purpose to
avoid the liability to the lender.

(9) The borrower shall not provide guarantee to the third party without the
lender’s permission during the term of this agreement.

(10) During the term of this agreement, any financing by the borrower (including
but not limited to the bank loan, shareholder loan) shall be informed to the
lender. The lender has the right to declare the loan due early if the lender
believes the financing may affect the repayment ability of the borrower.

(11) With respect to the disposal of assets, during the term of this agreement,
the borrower shall not sell, transfer, establish trust or use other ways to
dispose any material assets, unless approved by the lender.

(12) The borrower shall not make any major investment unless it is approved by
the lender.

(13) During the term of this agreement, the borrower shall not take any activity
that may affect the lender to realize its credit rights (including dissolution,
liquidation, bankruptcy, joint operation, division, merger, change of equity,
registered capital, business scope and the nature of business) unless with the
lender’s permission and fulfillment of the repayment obligation for debt by the
borrower according to requirement of the lender and PRC Law.

(14) During the term of this agreement, the lender must be notified within three
working days if there is any change of name, address, legal representative or
bylaw or material changes of personnel in accounting and HR department, and the
revised documents shall be attached to the notice

(15) During the term of the agreement, if any discontinuation of business,
cancellation of registration, bankruptcy, legal representative or major
executive conduct illegal activities, major litigation, serious hardship of
operation, serious financial deterioration or other events that might affect the
borrower's ability to repay the loan happen to the borrower, the borrower shall
inform the lender within three working days of such event and the borrower shall
undertake its obligation of repayment or provide guarantee according to the
requirement of the lender and the PRC Laws.

(16) Any transfer, pledge, offset or other methods to dispose the third party
liabilities (3 million yuan or more) to the borrower shall be approved by lender
first.

(17) If the Lien Agreement, Guarantee Agreement and Account Confirmation
Agreement under section 9 and Escrow Account Agreement under section 10 do not
take effect, become invalid, withdraw, terminated or breached by the guarantor
or collateral damage or reduce of value or guarantor lose part or all of its
capacity to provide guarantee or clearly express or use its action to express
that it will not perform its guarantee obligation, then upon the request of the
lender, the borrower shall provide new guarantee approved by the lender.

 



 

 

 

(18) The borrower shall not distribute any dividend or interest to its
shareholders if the net profit after tax for the fiscal year is 0 or negative,
or the net profit after tax cannot cover the accumulative loss from pervious
years, or the profit before tax is not used to repay the principal, interest and
fees, or the profit before tax cannot cover the payment of principal, interest
and fees for the next due day.

(19) Comply with the other obligation of this agreement.

 

15. Rights and obligations of lender

15.1 The rights of the lender

(1) To collect the principal, interest and other accounts receivable according
to this agreement.

(2) Daily management of the loan by itself or through a third party hired by the
lender, including but not limited to understand the operation, financial
activity, check the relevant accounts, require the borrower to provide financial
statement, discuss the company matters, financials and statement with the
managers, directors and auditors of the borrower.

(3) To urge the payment if the borrower does not pay the principal and interest
of the debt in full on time (include but not limited to collect through text
message, email or telephone); all costs relevant to collection shall be paid by
the borrower.

(4) If any event under section 14.2(16)(18) happens which the lender believes
may threaten its creditor rights, or the borrower breaches this agreement, the
lender has the right to announce the loan due early and require the borrower to
repay the principal and interest in full immediately.

(5) Other rights according to this agreement.

 

15.2 The obligation of the lender

(1) Transfer the trust loan to the bank account designated by the borrower from
trust properties account according to the agreement, except for the delays
caused by the borrower or not caused by the lender

(2) Keep confidence for borrower’s confidential business and financial materials
unless otherwise required by the Laws, government authorities or agreed by the
parties.

 

16. Liability for breach of agreement

16.1 Breach of agreement

16.1.1 Borrower breaches the agreement

When the followings occur, it is regarded as the borrower breaches the
agreement:

(1) After the lender starts raising fund for the trust plan (once investors
start to transfer payment to the account of trust plan), the borrower requests
to terminate the trust plan, this agreement, or refuses to accept the loan from
the lender.

(2) The borrower does not provide true, complete, or valid financial statement,
operation status report and other documents.

 



 

 

 

(3) The borrower does not use the loan for the purpose agreed by both parties.

(4) The borrower does not fully repay the principal and interests or repay on
schedule.

(5) The borrower refuses or prevents the lenders from supervising the use of the
loan.

(6) The borrower transfers assets and moves capital in order to dodge
liabilities.

(7) The business situation and financial status of the borrower deteriorate, the
borrower cannot repay the debt, or is involved/to be involved in material
litigation, arbitration or legal disputes, which may or have affected interests
of the lender.

(8) Other debt or guarantee of borrower may or has affected the performance of
its obligation to the lender under this agreement;

(9) During the term of the agreement, contacting, leasing, merger, acquisition,
joint venture, splitting, affiliation, equity change, etc. which may or has
affected or damaged the performance of its obligation to the lender under this
agreement;

(10) The warranties and representation made by the borrower is false or untrue;

(11) The event of cross breach happens, i.e. borrower has material breach on its
loan agreements with other banks;

(12) The borrower shows it is not able to pay the debt due as: (a) because the
borrower is unable to pay its debt due, its creditor declares the borrower needs
to repay its debt early, and the debt is RMB 5 million or more; (b) the borrower
is unable to repay its debt due, the borrower and its creditors start to
negotiate for the restructure of the debt, and the debt is RMB 5 million or
more; (c) the borrower is unable to repay the debt due, the borrower has fully
stopped or suspended to repay its creditors, or acknowledges its unable to repay
its debt, or declares that the borrower will not fulfill repayment obligations
when the debt is due.

(13) The borrower has stopped production, shut down its business, cancelled its
registration, filed bankruptcy, or legal representative or main executives
breached the law, involved in material litigation, or serious hardship in its
operation or financial condition, or other events that have negative impact to
fulfill its obligation of repayment under this agreement;

(14)The borrower has following events: the assets of the borrower, in worth of
RMB 5 million or more in market value, are seized, frozen, detained, executed,
imposed, forfeited, or other similar disposition, and is not released within 15
working days since the start of such measures.

(15) The borrower has other events which will affect the realization of the
credit of the lender;

(16) Breach other provisions of the agreement.

 

16.1.2 Breach by the Lender

When below situation occurred, the lender breaches the agreement:

(1) Fail to release the full specified amount of the loan on schedule;

(2) Breach other provision of the agreement;

 

16.2 Remedies for Breach of Agreement

 



 

 

 

16.2.1 The lender can exercise the rights below if any of the breaching event in
section 16.1.1 occurs:

(1) Request the borrower to correct noncompliance actions;

(2) Stop the payment unpaid loan to the borrower;

(3) Declare the principal and interest under the agreement is due immediately
and request the borrower to repay all the principal and interest. The number of
the days for the calculation of the interest is the actual days from the release
date of the loan (including such day) to date the lender announces the loan is
due (including such day).

(4) Exercising its guarantee rights.

(5) If the borrower fails to repay the principal and interest of the loan on
schedule according to the agreement, the lender has the right to charge penalty
interest for the principal to the borrower from the default day until that
principal are paid off. The rate of the penalty interest is 150% of the loan
rate.

(6) As to the unpaid due interest, the penalty interest will be charged on such
unpaid interest as compound default interest rate from the day of overdue
(including such day) to the day paying off (including such day). The penalty
interest and compound interest charged by the lender shall not affect other
rights of the lender in this agreement.

(7) If the borrower didn’t use the loan according to the purpose of the loan
stated in the agreement, the lender has the right to charge penalty interest for
the misused portion of the loan from the day that the borrower misuse the loan
to the day when the principal and interest of the loan are fully paid off. The
penalty interest rate is 150% of the interest rate of the loan.

(8) If the borrower has other breach situations other than that of not repaying
the principal and interest on time or misuse the loan according to the purpose
of the loan according to the agreement, the lender has the right to charge
penalty interest with rate of 150% of the interest rate of the loan from the
date of such breach to the date when the principal and interest of the loan are
fully paid off.

 

16.2.2 If any of the item under 16.1.1(1) occurs, the borrower has a material
breach, in addition to the rights above, lender also has right to charge
one-time penalty of RMB 5 million to be deposited to a designated account of the
lender.

 

The borrower promises that the penalty is determined by both parties after duly
comprehensive consideration, there is no situation that the agreed penalty is
much too higher than the actual loss of the lender. The borrower unconditionally
waives its right to adjust and reduce the amount of the penalty according to
section 114 of the Contract Law .

 

16.2.3 If the lender breaches the agreement, the borrower has the right to
request the lender reimbursing its actual loss caused by the lender’s breach.

  

17. Transfer, Change, Cancellation and Termination

17.1 Transfer of the agreement

(1) The lender can transfer its rights and obligation under this agreement to
the third party.

(2) The lender should provide notice to the borrower timely after it completes
the transfer of the rights and obligation to the third party.

(3) Without written consent of the lender, the borrower is not allowed to
transfer any of its rights and obligations under this agreement to the third
party.

 



 

 

 

17.2 Change of the agreement

After the agreement becomes effective, any party can not change the agreement.
Any change should be made only after the lender and the borrower agree and enter
into written agreement.

 

17.3 Cancel of the agreement

17.3.1 The agreement is cancelled when one of below circumstances occurs:

(1) The lender and the borrower negotiate and agree to cancel the agreement.

(2) The lender requests the cancellation of the agreement if the loan release
requirements are not be met within 60 days after the agreement is signed.

(3) The lender requests cancellation of the agreement because the borrower
breaches the agreement and cause material damages to the lender.

(4) Other circumstance under this agreement and law.

 

17.3.2 The agreement is cancelled on the date when both parties sign written
document to cancel the agreement or on the date when the notice of cancellation
of the lender arrives to the borrower.

 

17.3.3 No party is allowed to cancel the agreement unilaterally except for the
provision of 17.3.1 and 17.3.2.

 

17.4 Termination of the agreement

17.4.1 The agreement is terminated when below circumstances occurs.

(1) All principal, interest and other payables are paid off by the borrower;

(2) The borrower and the lender negotiate and agree to terminate the agreement;

(3) Termination according to the law, regulation or this agreement.

 

17.4.2 The agreement is terminated on the date when the borrower pays off all
payables or on the date when the parties sign written document to terminate the
agreement.

 

17.5 The section 19 and section 21 will be continuously effective after the
agreement is cancelled or terminated.

 



 

 

 

18. Notice

18.1 Both parties confirm that all notices under this agreement should be made
in writing and delivered to the other party by personal service, registered
mail, fax, telex, telegram, courier, email, or other means agreed by both
parties. The postal addresses are as follows:

 

Lender: Zhongrong International Trust Co., Ltd.

Address: A-21/F, IFC Metropolis, International Financial Center, No. 8 Jian Guo
Men Wai Avenue, Zhaoyang District, Beijing

Zip code: 100022

Atten:

Tele:

Fax:

Email:

 

Borrower: Xi’an TCH Energy Technology Co., Ltd.

Address: 12/F Building A, Chang’an International Metropolis, 88 Nan Guan Zheng
Jie, Beilin District, Xi’an

Zip code:

Atten:

Tel:

Fax:

Email:

 

18.2 The delivery of the notice is regarded as complete on the following date:

(1) Personal service: the date indicated on the receipt signed by the notified
party and obtained by notifying party ;

(2) Registered mail: the date indicated on the receipt for the domestic
registered mail held by the notifying party;

(3) Fax, telex, and telegram: the first business day after receiving the
successfully sent confirmation receipt from the machine;

(4) Courier: the forth business day from the date of the delivery vouch held by
the notifying party;

(5) Email: the date indicated on the successfully sent email

 

18.3 If the address or contract information of any party is changed, such party
should make written notice to the other party on the same day of the change. If
any party breaches the above requirement, then the party that makes the change
shall be responsible for the impact or damages it causes.

 

19. Confidential

19.1 Each party agrees that all important information provided by any party to
the other as well as the content of the agreement should be kept in confidence
(including but not limited to pricing related information, except there is proof
that information received from the legal authorized third party or disclosed by
the authorized third party or is public information).

 



 

 

 

19.2 Without written consent of the other party, any party cannot disclose such
confidential information to other parties (excluding the staffs of the disclosed
party which needs to know such information to conduct the transaction of this
agreement), except below conditions:

 

(1) Disclose to the trustors to conduct the transaction of the agreement;

(2) Disclose to the attorneys, accountants, counselors, and advisors that are
bound by confidential agreements and need to know such information for the
transaction;

(3) Disclose to relative government or authorities according to related laws and
administrative regulations.

 

19.3 Under any circumstances, the confidential obligation remains effective.

 

20. Force Majeure

20.1 The force majeure under this agreement is: after this agreement is signed
and become effective, due to the unforeseeable, unavoidable and insurmountable
events and not caused by negligence or intentional actions of any party, it
affects, interferes or delays the performance of all or part of the agreement.
The force majeure includes but not limits to earthquake, typhoon, flood, fire,
plague, war, coup, terrorism, riot, strike and amendments to the new national
law or regulations.

 

20.2 If there is force majeure occurred, the suffering party should try its best
to reduce the loss and make notice to the other party as soon as possible and
provide proof documents issued by local government or notary office to state the
details of force majeure and reasons why it cannot perform all or part of its
obligations or delay performance under the agreement. Both parties should decide
whether the agreement should be postponed or terminated on the basis of the
negotiation and mutual agreement.

 

20.3 If there is a force majeure and the suffering party cannot perform or have
to delay to perform its obligation under the agreement, then such party shall
not take responsibility for the non-performance or delay performance. If any
force majeure is occurred after the delay of the performance by any party, then
such party shall be responsible for the non-performance or delay of performance
of its obligation under this agreement.

 

21. Governing laws and dispute solution

21.1 The governing law is laws of People’s Republic of China (for the purpose of
this agreement, it doesn't include Hong Kong, Macao and Taiwan).

 

21.2 If there is any dispute during the performance of the agreement, both
parties should negotiate to solve the dispute. If parties can not reach an
agreement through negotiation, any party can file a lawsuit to the Peoples’
Court located in the place where this agreement is signed. Unless specified in
the court verdict, the losing party of the lawsuit shall pay all actual
litigation costs (including but not limited to litigation filing fee and
reasonable attorney fees).

 

21.3 During the time of resolving the dispute, the undisputed part of this
agreement should still be performed. Neither party shall refuse to perform its
obligation under this agreement due to the dispute.

 



 

 

 

22. Enforcement of Notarized Documents

22.1 The borrower and the lender both confirm: parties have fully understood the
rules, regulations and law with respect to the meaning, content, procedure and
authority of enforcement of notarized documents. The borrower and the lender
have determined after due consideration that both parties are willingly to have
the agreement notarized with enforcement feature by Beijing Fang Yuan Notary
Office upon the agreement is signed.

 

22.2 After notarization, the agreement will become an enforceable debt
instrument. The borrower promises if it fails to fully perform its obligation
under the agreement, the borrower is subject to the enforcement by judicial
agency without legal procedure. The lender has the right to seek enforcement
directly from People’s Court pursuing to section 238 of the Civil Procedure Law
of People’s Republic of China. At the same time, the borrower waives its defense
right to the enforcement application by the lender.

 

22.3 The borrower promise that, if its address and contact information are
changed, it shall provide notice to the lender and notary office and request a
receipt within 3 working days of the change. Otherwise, the lender and the
notary office will serve the notice related to enforcement of notarized
documents according to the section 18 of the agreement, no matter whether the
borrower actually receives such documents or not. After 3 working days of
sending the service notice, it shall be considered that the notary office has
fulfill its service obligation. Under this condition, the borrower will waive
its defense right to the proper service of notice by the lender and the notary
office.

 

22.4 The lender and the borrower both confirm that, if the borrower fails to
perform its obligation under the agreement, the lender may apply for an
enforcement certification from the notary office and apply the enforcement of
the performance by the borrower under this agreement with People’s Court that
has jurisdiction without going through the litigation process. At the same time,
the borrower waives its defense right to the application of enforcement by the
lender.

 

22.5 The section 22 of enforcement of notarized documents shall precede over the
section 21 of this agreement (governing law and dispute resolution).

 

23. Effectiveness of the agreement

23.1 The agreement becomes effective when it is signed by the legal
representatives of borrower and the lender and sealed with the companies' seals.

 

24. Others

24.1 Expenses

The following expenses shall be borne by the borrower:

(1) The notary expenses for this agreement and guarantee agreements under this
agreement, unless agreed by the parties otherwise;

(2) All expenses related to the realization of the creditor rights by the lender
(including but not limited to litigation, arbitration, injunctions, travel,
execution, evaluation, auction, notary, delivery, filing, and legal fee, etc.);

 



 

 

 

24.2 Reservation of Rights

During the performance of the agreement, if the lender fails to exercise or fail
to timely exercise any right under the agreement, it shall not be considered as
waive of such right and shall not affect other rights of the lender and the
obligations of the borrower under the agreement. All waive of rights should be
made in writting.

 

24.3 All warranties and representations under the agreement are separate and
independent, unless clearly stated in the agreement or agreed by the parties in
writing, they shall not be limited by the statements in the agreement which
might have opposite meanings. If any clause or part of a clause is or will be
invalid, the invalid part shall not affect the effectiveness of other clauses or
other part in the same clauses.

 

24.4 The agreement includes the warranties and representations stated in the
agreement. Any breach to the warranties and representations will be regarded as
breach to the agreement. Even if a party doesn't fully and timely exercise its
rights hereof, they are still fully valid.

 

24.5 The borrower has reviewed all provisions of the agreement. Per the request
of the borrower, the lender has made corresponding explanation of the agreement
to the borrower. The borrower has fully understood the meaning of all provisions
and corresponding legal results.

 

24.6 To fully realize the intended purpose of the agreement, both parties shall
sign or promise to sign documents or take all necessary actions and procedures
that are required to execute the obligations of agreement.

 

24.7 All the titles of the agreement are for convenience of review only, which
shall not be interpreted as a part of the agreement or limit the clauses of the
agreement.

 

24.8 Parties can enter into written agreement for matters not completely
addressed in this agreement, which can be the amendment to the agreement. Any
attachment, amendment and supplement are integral parts of this agreement and
have the same legal effect to the agreement.

 

24.9 The documents to secure the loan required by this agreement, loan
application, loan voucher as well as other related documents provided by the
borrower or the lender are integral parts of the agreement.

 

24.10 This agreement contains the entire agreement between the parties with
respect to the subject matter hereof. This Agreement and any attachment to the
agreement constitute the whole agreement. If there is any conflicts between the
agreement and letter of intent previously signed by the parties, or other legal
documents, or other written and oral agreements, the provisions of this
agreement shall prevail.

 

24.11 The agreement is signed in seven copies. The borrower holds two copies.
The lender holds two copies. One copy is for the lien registration. One copy is
for notary. The last one is for the lender's file. The seven copies all have
same legal effect.

 

 

